Fourth Court of Appeals
                                  San Antonio, Texas
                  CONCURRING AND DISSENTING OPINION
                                      No. 04-12-00630-CV

 THE HUFF ENERGY FUND, L.P., WRH Energy Partners, L.L.C., William R. “Bill” Huff,
              Rick D’Angelo, and Riley-Huff Energy Group, LLC,
                                 Appellants

                                                v.

                            LONGVIEW ENERGY COMPANY,
                                     Appellee

                  From the 365th Judicial District Court, Zavala County, Texas
                            Trial Court No. 11-09-12583-ZCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

Opinion by: Sandee Bryan Marion, Chief Justice
Concurring Opinion by: Marialyn Barnard, Justice
Dissenting opinion by: Luz Elena D. Chapa, Justice, joined by Rebeca C. Martinez, Justice
Concurring and Dissenting Opinion by: Patricia O. Alvarez, Justice

Sitting en banc: Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

Delivered and Filed: November 25, 2015

       Because I agree with the majority’s reasoning as to the insufficiency of the evidence to

support the jury’s findings on Usurpation of Corporate Opportunity, Jury Question Number One,

I concur with only that section of the majority’s opinion. I do not, however, concur with the

majority’s judgment. Instead, I agree with the dissent’s conclusion that liability is based on the
Concurring and Dissenting Opinion                                                 04-12-00630-CV


jury’s answers regarding Competition, Jury Question Number Two. I, therefore, join the dissent

on Jury Question Number Two and its assessment of available remedies to be determined by the

trial court.


                                                   Patricia O. Alvarez, Justice




                                             -2-